As set forth by the Judge at Special Term, the equities are with the tenant in its short delay in failing timely to exercise its renewal option. (J.N.A. Realty Corp. v Cross Bay Chelsea, 42 NY2d 392; Sy Jack Realty Co. v Pergament Syosset Corp., 27 NY2d 449; Jones v Gianferante, 305 NY 135.)
Inasmuch as we affirm on the declaration of a valid exercise of renewal option, it renders moot the defendants’ Civil Court action and, therefore, that action is dismissed. Concur — Kupferman, J. P., Sullivan, Ross, Carro and Asch, JJ.